DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 15, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barnicle (US 7,363,129) in view of Banski (US 2016/0012795) ,Smith (US 2006/0015254), and Vanderwall (US 2010/0220250)
As to claim 1 Barnicle discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
(Column 2 lines 62-67 " The ECU system 120 includes an ECU interface system 122 coupled between an ECU 124 of an automobile and a user interface device 126 providing communication between the ECU and the user interface device”, Figure 2);
executing the program code within the container to generate a command(Column 3 lines 33-41 “In operation, the user device 126 communicates one or more commands and/or requests to the ECU interface system 122”);;
formatting, by the program code executing on the vehicle operating system, the command using the vehicle profile into a format, to create a formatted command(Column 3 lines 33-51 " The controller formats the command according to an identified protocol utilized by the ECU 124 and forwards the formatted command to the ECU interface 226 that communicates the command to the ECU 124.”);; and
Barnicle does not explicitly disclose the program code comprises a request to render a location and information about the location within a user interface on a display of the vehicle
Banski teaches program code comprises a request to render a location and information about the location within a user interface on a display of the vehicle (Paragraph 41 “The in-vehicle information system sends either or both of the geographic coordinates of the vehicle and the in-vehicle map to the mobile phone 306. The mobile phone 306 includes a mapping application program that retrieves an aerial photographic view of the map display 308 from, for example, an online mapping service that the mobile phone 306 accesses through a wireless data network. The mobile phone 306 outputs the photographic view to the LCD panel 304, which generates a photographic display 316. In some embodiments, the mobile phone 306 streams a series of graphics frames that include photographic views of the region around the vehicle or video of the screen output from the mobile phone 306 as the vehicle moves.”).
Wherein the formatting comprises specifying parameters for display the location, the information about the location based upon a display rule identified by the program code from the vehicle profile(Paragraph 25 “capturing the output from the phone, the in-vehicle information system analyzes the content of the output and optionally transforms the output to a suitable format for presentation with the output devices in the in-vehicle information system (block 116). In many embodiments, the output devices on a phone often differ from the output devices in the car, and the transformation of the output enables the in-vehicle information system to present the output in a form that is convenient for the vehicle occupants. For example, the physical size of the phone screen is often smaller than an LCD display in the car. In addition, the screen resolution and the aspect ratio often differ between the mobile phone and the displays in the vehicle. The transformation of the content adjusts the output of the phone to correspond to the specific parameters of the output devices in the car. For example, in one configuration the video output resolution and/or aspect ratio of the output from the phone are scaled to correspond to a display in the vehicle”).

Barnicle does not explicitly disclose retrieving supplemental information about the location that was not provided by the program.
Smith teaches of retrieving supplemental information about the location that was not provided by the program and displaying the supplemental information about the location within the user interface (Paragraph 57 “Additionally, warning information received from the event center can be superimposed in the form of text and/or graphics on the map display in order to indicate the proximity and direction of the hazard or to the device operator. A speaker 205 can be used to generate audio warnings.”)
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of providing supplemental weather information from other sources and overlaying it on the display for the purpose of giving the user notification of the weather in the area.
Barnicle does not explicitly disclose selecting a vehicle profile form a set of vehicle profiles based upon the vehicle profile corresponding to the vehicle, wherein the display rule is associated with the display of the vehicle
Vanderwall teaches:
selecting a vehicle profile form a set of vehicle profiles based upon the vehicle profile corresponding to the vehicle, wherein the display rule is associated with the display of the vehicle(Paragraph 83 “Profile information stored in a memory device of the control system may be accessed for each connected portable device, the profile information used by the vehicle control system to program one or more control elements. Accordingly, if a user brings a first portable device into the car and connects to the first portable device, the control system will configure map elements 1152-1162 to features of the first portable device.”); and 
wherein the formatting comprises the program code executing on the vehicle operating system applying the display rule to the command to create the formatted command for execution by the vehicle computing device to resize the user interface and constrain a display location of the user interface to a region of the display based upon execution of the formatted command by the vehicle computing device(Paragraph 88 “According to various exemplary embodiments, the vehicle control system and/or vehicle display system 1200 are configured to magnify, invert, sharpen, process, stretch, crop, overlay, process, or otherwise enhance any image portion received from the portable device. The enhancement activity may be user selectable and multiple enhancement activities may be provided at any one time or to any one image. For example, a control system might be configured to receive second display portion 1206 from a portable device, to invert the colors on the image for easier readability, to adjust the contrast of the image, to adjust the brightness of the image, to outline certain elements of the image, to magnify the image, to resize the image, and/or to soften the edges or provide anti-aliasing processing to the image.”).

As to claim 2 the claim is interpreted and rejected as in claim 1.
As to claim 3 Barnicle discloses a method comprising:
receiving a data acquisition request from the program to access data from the vehicle (Column 3 lines 33-41); 
responsive to the vehicle profile for the vehicle indicating that the program has authorization to access the data, utilizing the vehicle profile to format the data acquisition request into a data access format, used by the vehicle computing device, to create a formatted data acquisition request(Column 3 lines 33-51, Column 10 lines 36-64);
providing the formatted data acquisition request to the vehicle computing device(Column 3 lines 33-51, Column 10 lines 36-64);;
receiving a response from the vehicle computing device for the formatted data acquisition request(Column 3 lines 33-51, Column 10 lines 36-64);;
formatting the response into a vehicle operation concept; and providing the vehicle operation concept to the program (Column 3 lines 33-51, Column 10 lines 36-64);
As to claim 15 Barnicle discloses a method comprising:
receiving an upgrade request to access a second feature of the vehicle (Column 10 lines 65-Column 11 lines 1-13); and
 (Column 65-Column 22 lines 1-17).
As to claim 26 Banski teaches a non-transitory machine readable medium wherein the operations comprise:
executing the formatted command upon the display (Paragraph 25).
As to claim 28 Smith teaches a method wherein:
the information about the location comprises information about an event at the location (Paragraph 50), and
The retrieving supplemental information comprises retrieving a predicted temperature at the location at a time of the event (Paragraph 47).
As to claim 29 the claim is interpreted and rejected as in claim 1.
As to claim 30 the claim is interpreted and rejected as in claim 28.


Claims 4-6, 8-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnicle (US 7,363,129) in view of Banski (US 2016/0012795) ,Smith (US 2006/0015254), and Vanderwall (US 2010/0220250) as applied to claim 2 above, and in further view of Laforge (US 2011/0264318)
As to claim 4 Laforge teaches a method wherein the program is hosted on a mobile device, and the method comprising:
establishing a connection with a remote device (Paragraph 10); 
sending a first set of information from the mobile device to the remote device (Figure 1, Paragraph 17); and
 (Paragraph 17)
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of a remote device for the purpose of providing the user with processed data and saving storage space.
As to claim 5 Laforge teaches a method of comprising:
acquiring a stream of data from a vehicle component of the vehicle in response to a second request form the program (Paragraph 10);
filtering the stream of data based upon a set of thresholds to create filtered data (Paragraph 10), the filtering comprising:
responsive to the stream of data comprising data having a change in value exceeding a threshold, including the data within the filtered data, otherwise, excluding the data (Paragraph 10); and
providing the filtered data to the program (Paragraph 10).
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of filtering the stream of data for the purpose of providing the user with processed data and saving storage space.
As to claim 6 Laforge teaches a method comprising:
acquiring a stream of data from a vehicle component of the vehicle in response to a second request from the program (Paragraph 16-17);
filtering the stream of data based upon a level of data granularity metric to create filtered data (Paragraph 10, 17); and
 (Paragraph 17).
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of filtering the stream of data for the purpose of providing the user with processed data and saving storage space.
As to claim 8 Laforge teaches a method comprising:
acquiring a stream of data from a vehicle component of the vehicle in response to a second request from the program (Paragraph 16-17);
identifying a vehicle performance trend based upon the stream of data (Paragraph 10); and
invoking the program to display diagnostic information of the vehicle based upon the vehicle performance trend (Paragraph 14, 17).
As to claim 9 Laforge teaches a method comprising:
storing data, acquired from a vehicle component of the vehicle over time, as a batch of data (Paragraph 10); and
sending the batch of data to a remote device (Paragraph 10).
As to claim 10 Laforge teaches a method comprising:
acquiring data from a vehicle component of the vehicle in response to a second request form the program (Paragraph 10, 16);
compressing the data to create compressed data; and providing the compressed data to the program (Paragraph 16).
As to claim 13 Laforge teaches a method comprising:
acquiring data from a vehicle component of the vehicle in response to a second request from the program (Paragraph 33) and
 (Paragraph 33).
As to claim 14 Lagorge teaches a method wherein the program is hosted on a head end unit of the vehicle, and the method comprising:
acquiring data from the vehicle component (Paragraph 16); and transmitting the data to a remote device (Paragraph 16).
Banski teaches receiving, over the communication connection, a second request form the program to access a feature of the vehicle (Paragraph 41);
Utilizing the vehicle profile to format the request into a format, used a vehicle component associated with the feature, to create a second formatted request; and providing the second formatted request to the vehicle component (Paragraph 41, 25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barnicle (US 7,363,129) in view of Banski (US 2016/0012795) ,Smith (US 2006/0015254), and Vanderwall (US 2010/0220250) as applied to claim 4 above, and in further view of Dabbsih  (US 2004/0002799)
As to claim 7 Dabbish teaches a method comprising:
encrypting the first set of information to create encrypted data; and sending the encrypted data to the remote device (Paragraph 117).
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of encrypting the data for the purpose of providing secure information transmission.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnicle (US 7,363,129) in view of Banski (US 2016/0012795) ,Smith (US 2006/0015254), and Vanderwall (US 2010/0220250) as applied to claim 2 above, and in further view of Jecker (US 2015/0127208)
As to claim 11 Banskit teaches receiving, over the communication connection, a second request form the program to access a feature of the vehicle (Paragraph 41);
Utilizing the vehicle profile to format the request into a format, used a vehicle component associated with the feature, to create a second formatted request; and providing the second formatted request to the vehicle component (Paragraph 41, 25).
Jecker teaches a method wherein the providing the formatted request comprises:
invoking the vehicle component to modify a vehicle operational parameter of the vehicle based upon the formatted request (Abstract).
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of modifying a vehicle operator.
As to claim 12 Jecker teaches a method wherein the vehicle operational parameter comprises an automated driving parameter (Abstract).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Barnicle (US 7,363,129) in view of Banski (US 2016/0012795) ,Smith (US 2006/0015254), and Vanderwall (US 2010/0220250) as applied to claim 2 above, and in further view of Sarkar (US 2017/0344355)
As to claim 27 Sarkar teaches a method , the operations comprising:
(Paragraph 39, 2, 11)
It would have been obvious to one of ordinary skill to modify Barnicle to include the teachings of providing an upgrade to the vehicle software for the purpose of allowing the user to access new features that are contained in the new software update.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 26-30 have been considered but are moot in view of a new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/12/2021